MEMORANDUM *
Balwant Singh (“Singh”), a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). The IJ found Singh to be ineligible for relief because of his failure to provide credible testimony. We have jurisdiction over Singh’s petition pursuant to 8 U.S.C. § 1252 (2000) and we deny the petition.
We review the IJ’s adverse credibility finding-which was adopted by the BIA-under the substantial evidence standard. Malhi v. INS, 336 F.3d 989, 992 (9th Cir. 2003). While some of the concerns raised by the IJ regarding Singh’s credibility were not valid under our precedents, we conclude that substantial evidence supports the adverse credibility finding. In particular, Singh was not able to explain a significant discrepancy regarding the date he obtained his passport before fleeing India. In his testimony, Singh claimed that he obtained his passport only after he was detained and physically abused, but the passport itself reflects that it was issued several months before the incidents allegedly occurred. Because the IJ could properly view this discrepancy as an attempt by Singh to enhance his claim of fear of persecution, cf. Wang v. Ashcroft, 341 F.3d 1015, 1022 (9th Cir.2003), we cannot overturn the adverse credibility finding.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.